DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on03/15/2022 with Amended Claims and Applicant's Remarks filed on 03/15/2022.
Applicant has amended claims 1, 5, 7-9, 14, and 18 and canceled claims 4 and 16 according to Amendments filed on 03/15/2022. Claims 1, 5, 7-9, 14, and 18-20 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2022 has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 7-9, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0101857 to Deliwala in view of US Publication 2013/0191227 to Pasa and in further view of US Publication 2017/0091759 to Selfridge.

With respect to Claim 1:
Deliwala teaches:
A method for managing payment tokens, comprising: a financial institution electronic wallet application associated with a financial institution and executed by a mobile electronic device accessing a third party electronic wallet application also executed by the mobile electronic device (i.e. issuer app or bank app or first electronic wallet program is associated with credit or checking account or financial institution and accessing a token associated with loyalty reward account or second electronic wallet program) (Deliwala: ¶¶ [0021] [0022] “The transaction account application may be referred to herein as a "bank app" or "issuer app," and issuer server 104 may be referred to as a "bank server." Issuer server 104 may provide transaction account information and user information to user device 102 for use in the transaction account application. The issuer server 104 may also be referred to herein as "transaction account issuer server 104." For example, issuer server 104 may be a server maintained by an issuer to provide transaction account numbers for transaction accounts issued by the issuer. Issuer server 104 ,
the financial institution electronic wallet application identifying the payment token in the third-party electronic wallet application for a financial instrument that is issued by the financial institution (i.e. token is used to identify funding or bank issuing account) (Deliwala: ¶ [0028] “User device 102 and/or issuer server 104 may query the network server 106 to retrieve an account identifier such as an account alias and/or other suitable identifiers for an account. The account alias may be mapped to an account number and may be, for example, an FPANID, token reference ID, or other identifier. An account number may be a loyalty account number or a funding account number (e.g., the 15 or 16 digit account number on the front of a credit card or charge card), for example, identifying the issuing bank and the associated loyalty rewards account.”);
a backend for the financial institution generating setting a token wallet characteristic indicator for the payment token that indicates that the payment token is for an account issued by the financial institution (i.e. account information is linked to wallet token number and stored in a database on a network of servers and associating digital wallet token and transaction account occurs according to alias rules or token characteristics) (Deliwala: ¶ [0005] “The system may also serve as an ad hoc capability triggered by transactions linked to a payment card. The system may generate a mapping comprising an account mapped to a wallet token number and an indicator with the mapping stored in a database on a network of servers. The indicator may indicate an account type, and the wallet token number may be transmitted to a user device.” Furthermore, as cited in ¶¶ [0029] [0030] “Terms and phrases similar to "associate" and/or "associating" may include tagging, flagging, correlating, using a look-up table or any other method or system for indicating or creating a relationship between elements, such as, for example, (i) a transaction account and (ii) an alias or digital wallet token. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time…In various embodiments, an alias may be used to avoid sending the loyalty account number over a network and reduce the footprint in case of a security breach. The alias may include an issuing bank ID and a loyalty reference ID number that is mapped to identify the loyalty rewards account. The alias may meet all the rules for a transaction account number (e.g., a credit card number), such as including an issuing bank ID of the specified length, a transaction account number of the specified length, and/or a check digit as appropriate. In that regard, the alias may have the form and structure of a valid transaction account number (i.e., pass a structure checking algorithm) and behave like a valid transaction account number when used in interfaces (e.g., web applications and web sites) that check the structure of the account number.”); 
the backend for the financial institution distributing the token wallet characteristic indicator to an authorization platform for the financial institution (i.e. backend functionality allows communicating payment authorization using the account information, wherein the wallet token number and indicator are received by the authorization platform) (Deliwala: ¶ [0021] “In various embodiments, user device ; and 
wherein the authorization platform is configured to conduct a transaction from the third-party electronic wallet application with the payment token with the same benefits as if the transaction had originated from the financial institution electronic wallet application based on the token wallet characteristic indicator (i.e. transaction is conducted with loyalty token as if it is a credit or banking account funding source) (Deliwala: ¶ [0030] “The network server 106 may be able to convert the alias into the loyalty account number as well as convert the loyalty account number into the alias. In that regard, the loyalty account alias may be indistinguishable from an alias of a credit or banking account funding source alias for use in a digital wallet.”).
Deliwala does not explicitly disclose wherein the financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions, and wherein the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application  have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application.
However, Pasa further discloses:
wherein the financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions (i.e. a plurality of digital wallets are integrated into this network of digital wallets, wherein the digital wallets store tokens associated with banking/third party funds and are configured to conduct mobile transactions) (Pasa: ¶¶ [0040] [0041] “A "digital wallet" is known in the art and can be used by a consumer associated with the digital wallet for making an electronic transaction. Generally, the digital wallet has a data or information component associated with the consumer and transaction data, including payment methods, shipping addresses, billing address and other information. The information component is associated with a consumer interface for the consumer accessing the digital wallet to input necessary information for the transaction. The digital wallet is also associated with a software or services component for authorizing and completing the electronic transaction, including security and encryption for the customer's personal information and for the actual electronic transaction. The system and method of the present disclosure provide the functionality and services required to connect multiple consumer interfaces to a single acceptance network for payment which supports a plurality of digital wallets…The plurality of digital wa11ets can include any digital wallet suitable for remote or on-, and 
wherein the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application  have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application (Examiner notes that “wallet-in-wallet relationship” is described in the Applicant’s specification in ¶ [0002] as a financial instrument, such as a bank card, connected to a third-party wallet, such as Apple pay. This exemplary disclosure is interpreted as the bank financial account, such as Chase, can be connected to a third-party wallet, such as Apple Pay and/or the banking digital wallet and the third-party digital wallet are connected) (i.e. banking digital wallet and third party digital wallet are connected via the network of digital wallets such that the consumer may choose a specific digital wallet from the plurality of digital wallets to conduct the transaction, wherein the digital wallets include a banking digital wallet or white-label and a third party digital wallet or co-branded wallet) (Pasa: ¶¶ [0059] [0060] “An "additional wallets" prong 126 can provide a link to an additional wallet selector showing more digital wallets. In various embodiments, hovering a pointer over any one of the prongs highlights that selection, and can simultaneously display the interstitial page 120 for a particular digital wallet, in addition to various coupons and offers associated with a purchaser's use of that wallet for the purchase. Incentives to create a digital wallet to unrecognized users of that particular digital wallet can likewise be displayed…Referring again to FIG. 2, the purchaser may choose from among the available digital wallets, which can include a .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Pasa’s financial institution electronic wallet application and the third-party electronic wallet application are configured to store provisioned payment tokens for associated credit cards or debit cards and are configured to conduct mobile payment transactions and the financial institution electronic wallet application and the third-party electronic application are connected such that the financial institution electronic wallet application and the third-party electronic wallet application  have a wallet-in-wallet relationship such that a payment token in the third party electronic wallet application was provisioned using the financial institution electronic wallet application to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to allow a diverse number of choices for competing brands of digital wallets according to a consumer preference” and to provide “a system to enable a network of digital wallets, which provides a link between multiple consumer interfaces provided on merchant web sites and an acceptance network for authorizing a purchase from any one of various digital wallet providers.” (Pasa: ¶ [0004]).
Deliwala and Pasa do not explicitly disclose wherein the distributing includes adding token wallet characteristic indicator to a transaction record; and the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault.
However, Selfridge further discloses:
wherein the distributing includes adding token wallet characteristic indicator to a transaction record (i.e. token limits or characteristics are added to transaction processing or record) (Selfridge: ¶¶ [0038] [0039] “If the token has routing information the acquiring financial institution 20 may route the token and transaction data to the issuing financial institution 40 directly or through the card association networks 30. In situations where the token does not have associated routing information, the acquiring financial institution 20 may utilize a tokenization routing database 32 that stores tokens or groups of tokens and indicates to which issuing financial institutions 40 the tokens should be routed. One or more of the acquiring financial institutions 20, the card association networks 30, and/or the issuing financial institutions 40 may control the tokenization routing database in order to assign and manage routing instructions for tokenization across the payment processing industry. The tokenization routing database 32 may be populated with tokens and the corresponding issuing financial institutions 40 to which transactions associated with the tokens should be routed… Once the token and transaction details are routed to the issuing financial institution 40, the issuing financial institution 20 determines the user account associated with the token through the use of the token account database 42. The financial institution determines if the funds are available in the user account for the transaction and if the transaction information meets other limits by comparing the transaction information with the limits associated with the token or the user account associated with the token. If the transaction meets the limits associated with the token or user account, then the issuing financial institution 20 allows the transaction.”); and 
the backend for the financial institution communicating the payment token with the token wallet characteristic indicator to a token vault (i.e. token with token limits are stored and communicated to secure token database) (Selfridge: ¶ [0032] “As illustrated in FIG. 1, a .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Selfridge’s distributing includes adding token wallet characteristic indicator to a transaction record and communicating the payment token with the token wallet characteristic indicator to a token vault to Deliwala’s method for managing payment tokens.  One of ordinary skill in the art would have been motivated to do so in order for such dedicated communication channels to “provide an opportunity for tokens to be secured during communication by encryption and otherwise” (Selfridge: ¶ [0059]).
With respect to Claims 7 and 14:
All limitations as recited have been analyzed and rejected to claim 1. Claims 7 and 14 both recite a “method for managing payment tokens”. Claims 7 and 14 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 5:
Deliwala teaches:
The method of claim 1, further comprising: the financial institution electronic wallet application receiving approval to access the payment token associated with the third-party electronic wallet application (i.e. user has to provide credentials in order to add payment token to the issuer application) (Deliwala: ¶ [0025] “In various embodiments, logon service 224 may be a software service supported by the loyalty issuer's security services 222 (e.g., running on network servers 106). Logan service 224 may be operated and maintained by an account issuer. By using an issuer application to manage the addition of accounts to the digital wallet, the issuer may provide loyalty account services while the wallet providers remain agnostic to which type of account (e.g., loyalty rewards, credit, checking) is being processed. The issuer application may prompt the user for validation input such as, for example, a dynamic password, a movement, a text password, a security code, a social security number or portion thereof, and/or biometric information. A dynamic password may be a numeric or alphanumeric code delivered to the user for entry into the issuer app. Once the user is authenticated, the issuer application may provide access to sensitive tools such as account information, account management, and adding accounts to a digital wallet.”).

With respect to Claim 8:
Deliwala teaches:
The method of claim 7, further comprising: communicating the payment token to the third-party electronic wallet application (i.e. communicating loyalty account to digital wallet) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on .

With respect to Claim 9:
Deliwala teaches:
The method of claim 8, wherein the payment token is communicated to the third-party electronic wallet application via the financial institution electronic wallet application (i.e. issuer application links loyalty account to digital wallet application) (Deliwala: ¶ [0034] “In various embodiments, in response to a user interacting with the account add interface 208 of an issuer application running on user device 102 to add a loyalty account to the digital wallet, also running on user device 102. User device 102 may thus add a loyalty account to a digital wallet by linking the loyalty account with a token. The token may also link the loyalty account to a funding card (e.g., a credit card or a back-up payment product).”).

With respect to Claim 18:
Deliwala teaches:
The method of claim 14, wherein the step of conducting transaction as a transaction conducted using the financial institution electronic wallet application for the financial institution comprises applying a benefit that is issued to transactions using the financial institution electronic wallet application to the transaction (i.e. applying loyalty points to a transaction via digital wallet) (Deliwala: ¶ [0050] “A user may thus be able to use a loyalty account from the digital wallet on their user device 102 to make a payment using loyalty points. The user can actively select the loyalty card to pay at time of checkout at any merchant that accepts mobile wallet payments in a similar manner to how payment accounts are .

With respect to Claim 19:
Deliwala teaches:
The method of claim 18, wherein the benefit is a discount or an issuance of reward points (Deliwala: ¶ [0037] “The user may thus view loyalty point balances, dollar totals, loyalty activities and events, and point transaction activity. In response to a transaction is made by the loyalty account, view fields may be updated to reflect the most recent device activity. Additionally, if the user points balance changes due to other events not associated with the mobile wallet card, the points balance total may be updated as well.”).

With respect to Claim 20:
Deliwala teaches:
The method of claim 14, wherein the financial institution conducts the transaction in an alternate currency (i.e. loyalty points may be used to pay for transaction) (Deliwala: ¶ [0041] “The funding source may also be detected first, with points deducted in light of a reduced transaction amount. In that regard, a user may pay in full with points, split payment between the funding source and points, authorize but don't settle, and/or authorize, settle, reconcile with a credit.”).

Response to Arguments
Applicant’s arguments see page 7 of the Remarks disclosed, filed on 03/15/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1, 4, 5, 7-9, 14, 16, and 18-20 over Deliwala in view of Selfridge and in further view of Campos have been considered but are moot because the arguments do 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
US Publication 2012/0197794 to Grigg for disclosing a shared account system that allows a primary user to add one or more dependent users to one or more accounts of the primary user in order to control and monitor the transactions made by a dependent user using a shared payment system. The primary user can set preferences, including spending limits, specific time frames within which the dependent user can make a purchase, or restrictions on transactions made at a store or for a product. The shared payment system may be a shared mobile wallet, such as a smartphone or PDA, which allows a user to enter into transactions. The shared mobile wallet allows the dependent user to make a purchase at a store or over a network by transmitting through a connection between the shared payment system and the merchant systems used to make the transaction.
US Patent 10,984,411 to Hayes for disclosing securely sending and using proxy element in a mobile wallet system. Through a user interface associated with a proxy originator wallet, user input may be received that defines the parameters of the proxy element. The parameters may include one or more of a spending limit, a time duration, a use number condition, and a transfer condition, and a product condition. A request may be sent from the proxy originator wallet to a proxy approver system to create the proxy element. The originator wallet may receive a proxy grant acknowledgement from 
US Patent 10,853,798 to Maeng for disclosing secure mobile wallet transactions. A computing device on which a mobile wallet operates may receive payment credentials from other devices using near field communication (NFC) path and/or wallet-to-wallet (W2W) communication paths. The computing device may initiate an NFC mode in response to user selection or the identification of a nearby NFC-enabled device. The computing device may send the received payment credentials to a wallet service provider associated with the mobile wallet using W2W communication. The computing device may send approvals or denials of the transaction to the other device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. 
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 24, 2022